           Case 1:20-cv-06502-AKH Document 33 Filed 07/26/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 A.M.,                                                           :
                                                                 :
                                                                 :   ORDER REGULATING
                                                                 :   PROCEEDINGS
                                          Plaintiff,
                                                                 :
              -against-                                          :   20 Civ. 6502 (AKH)
                                                                 :
                                                                 :
                                                                 :
 NEW YORK CITY DEPARTMENT OF                                     :
 EDUCATION, et al.                                               :
                                          Defendants.
 --------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 On July 23, 2021, I held a telephonic status conference in the above captioned

matter. As discussed at the conference, Plaintiff shall provide Defendants with the time sheets

and the total amount of fees and costs requested, limited to the services rendered in the

underlying administrative proceeding, by July 30, 2021. Defendant shall complete its review of

the time sheets and seek authorization from the comptroller before the next status conference,

which shall be held on October 22, 2021 at 10:00 a.m.



                 SO ORDERED.

Dated:           July 26, 2021                       _____/s/_Alvin K. Hellerstein____________
                 New York, New York                        ALVIN K. HELLERSTEIN
                                                           United States District Judge
